Case: 20-10404     Document: 00515849396         Page: 1     Date Filed: 05/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       May 5, 2021
                                  No. 20-10404
                               Conference Calendar                   Lyle W. Cayce
                                                                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Shawn Anton Lambert-Duck,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 1:19-CR-104-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney representing Shawn Anton Lambert-Duck has moved
   for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Lambert-Duck has not filed a response but has moved for the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10404     Document: 00515849396          Page: 2    Date Filed: 05/05/2021




                                   No. 20-10404


   appointment of substitute counsel. That motion is DENIED. See United
   States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.




                                         2